966 F.2d 1453
140 L.R.R.M. (BNA) 2744
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.H & D TRUCKING, INC., Respondent.
No. 92-5540.
United States Court of Appeals, Sixth Circuit.
June 19, 1992.

Before KEITH and RYAN, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.


1
This Court having on July 31, 1990, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on September 30, 1991, issued its Supplemental Order fixing the amount of backpay due and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, H & D Trucking, Inc., Dearborn, Michigan, its officers, agents, successors, and assigns, shall make whole the discriminatees named below, by paying the amounts following their names, plus interest accrued to the date as prescribed in New Horizons for the Retarded,1 minus tax withholding required by Federal and state laws:


3
Calvin LeBlanc              $35,792
Daniel Nibarger             $27,665
Ronald Wolfe                $27,232



1
 283 N.L.R.B. 1173 (1987)